Title: From Benjamin Franklin to All Captains and Commanders of Vessels of War, [11 March 1779]
From: Franklin, Benjamin
To: All Captains and Commanders of Vessels of War


Gentlemen.
[March 11, 1779]
I do hereby certify to you that I have long & intimately known the Bearer Richd. Oliver Esq; Member of Parliament & late Alderman of London & have ever found him a sincere & hearty friend to the Cause of Liberty & of America; of which he has given many substantial Proofs on various Occasions. Therefore, if by the Chance of War he should in his Voyage from England to the West Indies, happen to fall into your Hands; I recommend him warmly, with the friends that may accompany him, to your best Civilities, requesting that you would afford your generous Protection to their Persons, & favour them with their Liberty when a suitable Opportunity shall offer. In this I am sure your Conduct will be approv’d by the Congress & your Employers, and you will much oblige (if that may be any Motive) Gentn. yr. mt. o & mt h. St.
BF
at Passy near Paris this 11 Day of March 1779To all Captains & Commanders of Vessels of War, Privateers and Letters of Marque belonging to the U. S. of America.
